Title: To Alexander Hamilton from George Webb, 28 January 1789
From: Webb, George
To: Hamilton, Alexander


Richmond, January 28, 1789. “Some discoveries which I have made since my return from New York respecting the conduct of Mr. Simon Nathan, in the Business confided to his management by Mr. Foster Webb junr and myself, enduces me to trouble you.… The discoveries … fully evince the fraudulent Intentions and Practices of Mr. Nathan, and at the same time afford evidence which will substantiate a very considerable Debt due from him to Foster Webb junr and myself.… You will be pleased to inform me … what is done in the Suit against Nathan, as this Information may be very material to us in the progress of our Transactions here.…”
